                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

PACIFIC ALLIANCE CORPORATION,

                            Plaintiff

                       v.
                                                        Action No. 5:18-cv-298-BO
MCCOY WIGGINS, PLLC, RICHARD M.
WIGGINS and KENNETH B.
DANTINNE,

                            Defendants


                                PROTECTIVE ORDER


         In accordance with Rule 26(c) of the Federal Rules of Civil Procedure

  and for good cause shown, IT IS HEREBY ORDERED THAT:

         1.    Scope of Protection

         This Protective Order shall govern any record or information produced

  by MMX Transportation, Inc. ("MMX") in this action and designated pursuant

  to this Protective Order.

         This Protective Order shall apply to the parties, their counsel, employees,

insurers, consultants, Technical Advisors (as defined below), and representatives and

toMMX.

       2.     Definitions

              (a)    The      term   PROTECTED      INFORMATION        1   shall   mean
 confidential or proprietary technical, scientific, financial or business information

 designated pursuant to this Protective Order.

               (b)     The term CONFIDENTIAL INFORMATION - ATTORNEYS

 EYES ONLY, shall mean PROTECTED INFORMATION that is so designated

in good faith by MMX. The designation CONFIDENTIAL - ATTORNEYS EYES

 ONLY may be used only for the following types of past, current, or future

PROTECTED INFORMATION: (1) sensitive technical information, (2) sensitive

business    information,       including    highly   sensitive    financial or marketing

information and the identity of suppliers, distributors and potential            01·   actual

customers, (3) competitive technical information, including technical analyses or

comparisons of competitor's services and/or products, (4) competitive business
                                                                       )

information,       including   non-public    financial   or      marketing   analyses      or

comparisons of competitor's services and/or products, or (5) any other

PROTECTED INFORMATION the disclosure of which to non-qualified people

subject to this Protective Order MMX reasonably and in good faith believes

would likely cause harm.

             (c)      The term CONFIDENTIAL INFORMATION shall mean all

PROTECTED INFORMATION that is not designated as CONFIDENTIAL -

ATTORNEYS EYES ONLY information.

               (d)     The term TECHNICAL ADVISOR shall refer to any person

who is not a party to this action and/or not presently employed by the receiving

party or a company affiliated through common ownership, who has been


                                               2
designated by the receiving party to receive another party's PROTECTED

INFORMATION, including CONFIDENTIAL INFORMATION - ATTORNEYS

EYES ONLY, and CONFIDENTIAL INFORMATION. Each party's TECHNICAL

ADVISORS shall be limited to such person as, in the judgment of that party's

counsel, are reasonably necessary for development and presentation of that

party's case. These persons include outside experts or consultants retained to

provide technical or other expert services such as expert testimony or otherwise

assist in trial preparation.

       3.     Disclosure Agreements

              (a)    Each receiving pa1·ty's TECHNICAL ADVISOR shall sign a

disclosure agreement in the form shown below in Section 18 of this Protective

Order. Copies of any disclosure agreement in the form of Section 18 signed by

any person or entity to whom PROTECTED INFORMATION is disclosed shall

be provided to counsel for MMX promptly after execution by electronic mail. No

disclosures shall be made to a TECHNICAL ADVISOR for a period of five (5)

business days after the disclosure agreement is provided to counsel for MMX.

              (b)    Before any PROTECTED INFORMATION is disclosed to

outside TECHNICAL ADVISORS, the following information must be provided in

writing to counsel for MMX and received no less than five (5) business days

before the intended date of disclosure to that outside TECHNICAL ADVISOR:

the identity of that outside TECHNICAL ADVISOR, business address and/or

affiliation and a current curriculum vitae of the TECHNICAL ADVISOR, and,

                                        3
if not contained in the TECHNICAL ADVISOR's curriculum vitae, a brief

description, including education, present and past employment and general

areas of expertise of the TECHNICAL ADVISOR. If MMX objects to disclosure

of PROTECTED INFORMATION to an outside TECHNICAL ADVISOR, MMX

shall within five (5) business days of receipt serve written objections identifying

the specific basis for the objection, and particularly identifying all information to

which disclosure is objected. Failm·e to object within five (5) business days

shall authorize     the   disclosure of PROTECTED INFORMATION to                 the

TECHNICAL ADVISOR. As to any objections, the parties and MMX shall

attempt in good faith to promptly resolve any objections informally. If the

objections cannot be resolved, MMX shall move within five (5) business days of

serving its written objections for an Order of the Court preventing the

disclosure. The burden of proving that the designation is proper shall be upon

receiving party. If no such motion is made within five (5) business days,

disclosure to the TECHNICAL ADVISOR shall be permitted. In the event that

objections are made and not resolved informally and a motion is filed, disclosure

of PROTECTED INFORMATION to the TECHNICAL ADVISOR shall not be

made except by Order of the Court.

             (c)    Any disclosure agreement executed by any person affiliated
                                                         /
with a party shall be provided to any other party who, based upon a good

faith belief that there has been a violation of this order, requests a copy.

             (d)    No party shall attempt to depose any TECHNICAL ADVISOR


                                           4
until such time as the TECHNICAL ADVISOR is designated by the party

engaging the TECHNICAL ADVISOR as a testifying expert. Notwithstanding

the preceding sentence, any party may depose a TECHNICAL ADVISOR as a

fact witness provided that the party seeking such deposition has a good faith,

demonstrable basis independent of the disclosure agreement of Section 18 or the

information provided under subparagraph            (a)   above   that   such person

possesses facts relevant to this action, or facts likely to lead to the discovery of

admissible evidence; however, such deposition, if it precedes the designation of

such person by the engaging1 party as a testifying expert, shall not include any

questions regarding the scope or subject matter of the engagement.

      4.     Designation of Information

             (a)    Documents and things produced or furnished during the

course ·of this action by MMX shall be designated as containing PROTECTED

INFORMATION by placing on each page, each document (whether in paper or

electronic form), or each thing a legend substantially as follows:

                         CONFIDENTIAL INFORMATION

             (b)    Documents and things produced or furnished during the

course of this action by MMX shall be designated as containing information

which is CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY by

placing on each page, each document (whether in paper or electronic form), or

each thing a legend substantially as follows:

           CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLY

                                          5
             (c)    MMX will use reasonable care to avoid designating any

documents    or    information   as   CONFIDENTIAL         INFORMATION         or   as

CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY that is not

entitled to such designation or which is generally available to the public.

      5.     Disclosure and Use of Confidential Information

      Information that has been designated CONFIDENTIAL INFORMATION or

as CONFIDENTIAL INFORMATION -ATTORNEYS EYES ONLY shall be

disclosed by the receiving party only to Qualified Recipients. All Qualified

Recipients shall hold such information received from MMX in strict

confidence, shall use the information only for purposes of this action and for no

other action, and shall not use it for any business or other purpose, and shall

not disclose it to any person, except as hereinafter provided. All information

that has been designated CONFIDENTIAL INFORMATION or as

CONFIDENTIAL INFORMATION -ATTORNEYS EYES ONLY shall be

carefully maintained so as to preclude access by persons who are not qualified to

receive such information under the terms of this Order.

      6.     Qualified Recipients

      For purposes of this Order, "Qualified Recipient" means

             (a)    For CONFIDENTIAL            INFORMATION

                    ATTORNEYS EYES ONLY:

                    (1)    Outside counsel of record for the parties m this

action, and the partners, associates, secretaries, paralegal assistants, and

                                          6
employees of such counsel to the extent reasonably necessary to render
                                                                  .        .
professional services in the          action,       outside   copymg services,   document

management services and graphic services;

                     (2)      Court officials involved in this action (including court

reporters, persons operating video recording equipment at depositions, and any

special master appointed by the Court);

                     (3)      Any person designated by the Court in the interest of

justice, upon such terms as the Court may deem proper;

                     (4)      Any outside TECHNICAL ADVISOR employed by the

outside counsel of record, subject to the requirements in Paragraph 3 above; and

                     (5)      Any witness during the course of discovery, so long as it

is   stated   on   the     face   of each   document          designated   CONFIDENTIAL

INFORMATION - ATTORNEYS EYES ONLY being disclosed that the witness

to whom a party is seeking to disclose the document was either an author,

recipient, or otherwise involved in the creation of the document. Where it is not

stated on the face of the confidential document being disclosed that the witness

to whom a party is seeking to disclose the document was either an author,

recipient, or otherwise involved in the creation of the document, the party

seeking disclosure may nonetheless disclose the confidential document to the

witness, provided that: (i) the party seeking disclosure has a reasonable basis for

believing that the witness in fact received or reviewed the document, (ii) the

party seeking disclosure provides advance notice to MMX, and {iii) MMX does


                                                7
not inform the party seeking disclosure that the person to whom the party

intends to disclose the document did not in fact receive or review the

documents. Nothing herein shall prevent disclosure at a deposition of a

document designated CONFIDENTIAL INFORMATION - ATTORNEYS EYES

ONLY to the officers, directors, and managerial level employees of MMX, or to

any employee of MMX who has access to such CONFIDENTIAL INFORMATION

- ATTORNEYS EYES ONLY in the ordinary course of such employee's

employment.

              (b)   FOR CONFIDENTIAL INFORMATION:

                    (1)   Those persons listed in paragraph 6(a);

                    (2)   In-house counsel for a party to this action who are

      acting in a legal capacity and who are actively engaged in the conduct of

      this action, and the secretary and paralegal assistants of such counsel to

      the extent reasonably necessary;

                    (3)   The insurer of a party to litigation and employees of

      such insurer to the extent reasonably necessary to assist the party's

      counsel to afford the insurer an opportunity to investigate and evaluate the

      claim for purposes of determining coverage and for settlement purposes;

      and

                    (4)   Employees of the parties.

      7.      Use of Protected Information

              (a)   In the vevent that any receiving party's briefs, memoranda,

                                         8
discovery requests, requests for admission or other papers of any kind which are

served or filed shall include another party's CONFIDENTIAL INFORMATION

or CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY, the papers

shall be appropriately designated pursuant to paragraphs 4(a) and (b), and shall

be treated accordingly.

             (b)   All documents, including attorney notes and abstracts, which

contain another party's CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION - ATTORNEYS EYES ONLY, shall be handled as if they

were designated pursuant to paragraph 4(a) or (b).

             (c)    Documents, papers and transcripts filed with the court which

contain    any     other   party's    CONFIDENTIAL        INFORMATION         or

CONFIDENTIAL INFORMATION -               ATTORNEYS EYES ONLY shall be

submitted or presented to or filed with the Court in accordance with this

Order and shall not be made available to persons other than the Court and

persons authorized by this Order. Any filing made with the Court which

contains, reproduces, paraphrases, or has attached to it CONFIDENTIAL

INFORMATION (but not CONFIDENTIAL INFORMATION - ATTORNEYS

EYES ONLY) shall be marked "PRIVATE" when filed with the Court and

shall be treated as "PRIVATE" by the Court. Any filing made with the Court

which contains, reproduces, paraphrases, or has attached to it CONFIDENTIAL

INFORMATION -ATTORNEYS EYES ONLY shall be filed under seal and shall

be treated as "SEALED" by the Court (except that it may be unsealed for


                                        9
examination by the Court as necessary). For good cause shown, the Court

may order that such filing or portions thereof be unsealed. In such

circumstances, and absent good cause shown to j;he contrary, the unsealed

portions shall be designated "PRIVATE" by the Court. This Protective Order is not

intended to supplant or replace the requirements set forth by the U.S. Supreme

Court in Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S. Ct. 2814,
                                                                   \




2824, 65 L. Ed. 2d 973 (1980), and its progeny for the sealing of court records. If

any pleadings or other documents that contain Confidential Information are to be

filed with the Court under seal, according to the procedures set forth in Richmond

Newspapers, Inc. v. Virginia, 448 U.S. 555, 100 S. Ct. 2814, 2824, 65 L. Ed. 2d 973

(1980), such Confidential Information shall be filed in a sealed envelope or other

appropriate sealed container which shall contain the title and case number of this

action and the words "CONFIDENTIAL: FILED UNDER SEAL PURSUANT TO

COURT ORDER, NOT FOR PUBLIC INSPECTION." When filed with the Court,

said envelope or container shall not be opened nor the contents revealed, except:

(1) for use by the Court; (2) by agreement of the parties; or (3) by order of the

Court. The party or non-party filing the Confidential Information will notify all

other parties that such information has been filed with the Court by serving sealed

copies upon all parties.

             (d)    To the extent that documents are reviewed by a receiving

party prior to production, any knowledge learned during the review process

will be treated by the receiving party as CONFIDENTIAL INFORMATION -


                                        10
ATTORNEYS EYES ONLY until such time as the documents have been

produced,    at     which   time   any   stamped   classification will   control.   No

photograph or any other means of duplication, including but not limited to

electronic means, of materials provided for review prior to production is permitted

before the documents are produced with the appropriate stamped classification.

              (e)     In the event that any question is asked at a deposition with

respect to which the deponent or a party asserts that the answer requires the

disclosure    of     CONFIDENTIAL         INFORMATION         or    CONFIDENTIAL

INFORMATION -ATTORNEYS EYES ONLY, such question shall nonetheless be

answered by the witness fully and completely. Prior to answering, however, all

persons present shall be advised of this Protective Order by the person or party

making the confidentiality assertion and, in the case of information designated

as CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY at the

request of such person or party, all persons who are not allowed to obtain such

information pursuant to this Protective Order, other than the witness, shall

leave the room during the time in which this information is disclosed or

discussed.

             (f)      Nothing in this Protective Order shall bar or otherwise restrict

outside counsel from rendering advice to his or her client with respect to this

action and, in the course thereof, from relying in a general way upon his or her

examination of materials designated CONFIDENTIAL INFORMATION or

CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY, provided,


                                           11
however, that in rendering such advice and in otherwise communicating with

his or her clients, such counsel shall not disclose the specific contents of any

materials designated CONFIDENTIAL INFORMATION or CONFIDENTIAL

INFORMATION -ATTORNEYS EYES ONLY.

      8.       Inadvertent Failure to Designate

               (a)       In the event that MMX inadvertently fails to designate any of

its information pursua,nt to paragraph 4, it may later designate by notifying the

receiving parties in writing. The receiving parties shall take reasonable steps to

see that the information is thereafter treated in accordance with the

designation.

               (b)       It shall be understood however, that no person or party

shall incur any liability hereunder with respect to disclosure that occurred

prior to receipt of written notice of a belated designation.
                     I


       9.      Challenge to Designation

               (a)       Any receiving party may challenge a designation made

pursuant to this Protective 01·der at any time. A failure of any party to

expressly challenge · a claim of confidentiality or any document designation

shall not constitute a waiver of the i·ight to assert at any subsequent time

that the same is not in-fact confidential or not an appropriate designation for any

reason.

               (b)       Any receiving party may disagree with the designation of

any information received from MMX as CONFIDENTIAL INFORMATION or

                                             12
            CONFIDENTIAL INFORMATION - ATTORNEYS EYES ONLY. In that case,

            any receiving party desiring to disclose or to permit inspection of the same

            otherwise than is permitted in this Protective Order, may request MMX in

            writing to change the designation, stating the reasons in that request. MMX

            shall then have five (5) business days from the date of receipt of the

            notification to:
                                          (i)    advise the receiving parties whether or not it persists

                                                 in such designation; and

                                          (ii)   if it persists in the designation, to explain the reason

                                                 for the particular designation.

                                   (c)    If its request under subparagraph (b) above is turned down, or

            if no response is made within five (5) business days after receipt of notification,

            any receiving party may then move the court for an order changing the

            designation. The burden of proving that the designation is imp1·oper shall be

            upon the challenging party. In the event objections are made and not resolved

            informally and a motion is filed, disclosure of information shall not be made

            until the issue has been resolved by the Court (or to any limited extent upon

            which the parties and MMX may agree).

                      No        party     shall be obligated to       challenge the propriety of any

            designati?n when made, and failure to do so shall not preclude a subsequent

            challenge to the propriety of such designation.

                                   (d)    With respect to requests and applications to remove or change

            a designation, information shall not be considered confidential or proprietary
                                                               13




··----··- ...... - - - -..   ------~---
toMMXif:

                    (i)      the information in question has become available to

                             the public through no violation of this Order; or the

                                 information was known to any receiving party prior

                             to its receipt from MMX; or

                    (ii)     the information was received by any receiving party

                             without restrictions on disclosure from a third party

                             having the right to make such a disclosure.

      10.   Inadvertently Produced Privileged Documents

      The parties         acknowledge     that    regardless   of MMX's    diligence   an

inadvertent production of attorney-Client privileged or attorney work product               1




materials may occur. If MMX through inadvertence produces or provides

documents or information that it believes is subject to a claim of attorney-

client privilege or attorney work product, MMX may give written notice to the

receiving party that the document or thing is subject to a claim of attorney-

client privilege or attorney work product and request that the document or

thing be returned to MMX. The i·eceiving party shall return to MMX such

document or thing. Return of the document or thing shall not constitute an

admission or concession, or permit any inference, that the returned document or

thing is, in fact, properly subject to a claim of attorney-client privilege or
                             l


attorney work product, nor shall it foreclose any party from moving the Court for

an Order that such document or thing has been improperly designated or should

                                             14
be produced.

       11.     Inadvertent Disclosure

      In the event of an inadvertent disclosure of CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION -ATTORNEYS EYES

ONLY to a non-Qualified Recipient, the party making the inadvertent

disclosure shall promptly upon learning of the disclosure: (i) notify the person to

whom the disclosure was made that it contains CONFIDENTIAL

INFORMATION or CONFIDENTIAL INFORMATION -ATTORNEYS EYES
                                                '

ONLY subject to this Protective Order; (ii) make all reasonable efforts to

preclude dissemination or use of the CONFIDENTIAL INFORMATION or

CONFIDENTIAL INFORMATION -ATTORNEYS EYES ONLY by the person to

whom disclosure was inadvertently made including, but not limited to, obtaining

all copies of such materials from the non-Qualified Recipient; and (iii) notify
                                                                    )

MMX of the identity of the person to whom the disclosure was made, the

circumstances surrounding the disclosure, and the steps taken to ensure against

the dissemination or use of the information.

       12.     Limitation

      This Protective Order shall be without prejudice to any party's right to

assert at any time that any particular information or document
                                                          I
                                                               is or is not

subject to discovery, production or admissibility on the grounds other than

confidentiality.

       13.     Conclusion of Action

                                         15
        At the conclusion of this action including any appeal, trial counsel for each

 party shall, within thirty (30) days of its conclusion, return all documents and

 discovery material produced pursuant to this Protective Order designated

 CONFIDENTIAL . INFORMATION                 or     CONFIDENTIAL       INFORMATION-

 ATTORNEYS EYES ONLY or certify in writing to counsel for MMX that such

 materials - and all copies made thereof - have been destroyed.

        14.     Compulsory Disclosure to Third Parties

        If any receiving party is subpoenaed in another action or proceeding or

 served with a document or testimony demand or a court order, and such

 subpoena or demand or court order seeks CONFIDENTIAL INFORMATION or

 CONFIDENTIAL INFORMATION-ATTORNEYS EYES ONLYofMMX,

 the receiving party shall give prompt written notice to counsel for MMX, object

 to, resist and challenge the demand owing to the existence of this Protective

 Order and allow MMX an opportunity to oppose such subpoena or demand or
                      '\
 court order prior to the deadline for complying with the subpoena or demand

 or court order. No compulsory disclosure to third parties of information or

 material provided under this Protective Order shall be deemed a waiver of any

 claim of confidentiality, except as expressly found by a court or judicial authority

 of competent jurisdiction.

        15.     Jurisdiction to Enfo1·ce Protective Order

        Aft~r   the termination of this action, the Court will continue to have

. jurisdiction to enforce this Protective Order.

                                            16
      16.    Modification of Protective Order

      This Protective Order is without prejudice to the right of any person or

entity to seek a modification of this Protective Order at any time either

th1·ough stipulation or Order of the Court.

      17.       Confidentiality of Party's own Documents

      Nothing herein shall affect the right of MMX or any party to disclose to its

officers, directors, employees, attorneys, consultants or experts, or to any other

person, its own information. Such disclosure shall not waive the protections of

this Protective Order and shall not entitle other parties or their attorneys to

disclose such information in violation of it, unless by such disclosure of the

designating party the information becomes public knowledge. Similarly, the

Protective Order shall not preclude MMX or a party from showing its own

information, including its own information that is filed under seal by a party,

to its offi.ce1·s, directors, employees, attorneys, consultants or experts, or to any

other person.

      18.    Disclosure Agreement

      !, _________, am employed by_ _ _ _ _ _ _ _ _ _ _ _.In

connection with this action, I am:

                a director, officer or employee of---------------------- who

             is directly assisting in this action;

                have been retained to furnish technical or other expert services or to

                give testimony (a "TECHNICAL ADVISOR");

                                            17
             Other Qualified Recipient (as defined in the Protective Order)

             (Describe: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,

      I have read, understand and agree to comply with and be bound by the

terms of the Protective Order in the matter of Pacific Alliance Corporation v.

McCoy Wiggins, PLLC, et al., Action No. 5:18-cv-298-BO, pending in the

United States District Court for the Eastern District of North Carolina, Western

Division. I further state that the Protective Order entered by the Court, a copy

of which has been given to me and which I have read, prohibits me from using

any PROTECTED INFORMATION, including documents, for any purpose not

appropriate or necessary to my participation in this action or disclosing such

documents or information to any person not entitled to receive them under the

terms of the Protective Order. To the extent I have been given access to

PROTECTED INFORMATION, I will not in any way disclose, discuss, or

exhibit such information except to those persons whom I know (a) are

authorized under the Protective Order to have access .to such information, and

(b) have executed a Disclosure Agreement. I will return, on request, all materials

containing PROTECTED INFORMATION, copies thereof and notes that I have

prepared relating thereto, to counsel for the party with whom I am

associated. I agree to be bound by the Protective Order in every aspect and to

be subject to the jurisdiction of the above-named court for purposes of its

enforcement and the enforcement of my obligations under this Disclosure

Agreement. I declare under penalty of perjury that the foregoing is true and


                                        18
correct.




                                               Signed by Recipient




                                               Name (printed)




SO ORDERED, this   ;!i_ day of March, 2019.

                                       ~EW-4¥
                                        CHIEF UNITED STATES DISTRICT JUDGE




                                          19
